Citation Nr: 1125437	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  00-21 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant served on active duty from November 1966 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

A videoconference hearing was held in April 2001.  A transcript of the hearing has been associated with the claim file.  The Board notes that the Veterans Law Judge who conducted this hearing is no longer working for the Board.  

In July 2008, the Board denied the appellant's claim.  He appealed to the United States Court of Appeals for Veterans Claims (Court) and in a Memorandum Decision of August 2010, the Court vacated the Board's July 2008 decision and remanded the claim.

The Board notes that in November 2009, the appellant withdrew the claims for service connection for ear infections, ear aches and pains, sinus infection, drainage problems, allergies, a bloody nose, colds, flu, bronchitis, and other disorders of the head, ears, nose throat, bronchial tubes, and lungs, as secondary to bilateral hearing loss.  As such, these issues are no longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The appellant has appealed the denial of service connection for an acquired psychiatric disorder including PTSD and major depressive disorder.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.

In April 2011, the appellant submitted additional evidence in support of his claim in the form of a February 2011 letter from a private physician, Dr. J.D. Cox, addressing the appellant's treatment of PTSD and providing a nexus opinion, and, a February 2011 letter from a VA physician, Dr. K. Vedantham, discussing the treatment of PTSD and major depressive disorder.

In an April 2011 letter the appellant's attorney requested that the claim be returned to the Agency of Original Jurisdiction (AOJ) for review of the newly submitted evidence.  Furthermore, the attorney requested that VA treatment records from July 2008 to the present be obtained and associated with the claim file.  Accordingly, a remand is in order for the Ro to obtain the outstanding VA treatment records and review of the new evidence by the AOJ.

Moreover, in the April 2011 letter the attorney requested a hearing at the AOJ.  It is unclear from the letter what type of hearing he was requesting, whether a hearing with the RO, a travel Board hearing or a videoconference hearing.  On remand, the RO should send a letter to the attorney requesting clarification of the type of hearing requested.  Thereafter, and upon reply from the appellant's attorney, the RO should schedule the appellant for the appropriate hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate with the claim file all treatment records for a psychiatric disability, including PTSD and major depressive disorder, from July 2008 to the present and associate them with the claim file.

2.  Following completion of the above, adjudicate the issues on appeal.  If the decisions remain adverse to the appellant, he and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

3.  The RO should schedule an RO hearing.  See April 12, 2011 request.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


